Martin, J.,

delivered the opinion of the court.
The defendant, master of a steam boat, is sued for having taken away the plaintiff’s slave, as a hand on board of the defendant’s boat, whereby he has been lost to his owner.
The defence, besides the general issue, is that the plaintiff allowed and permitted him to seek employment on board steam boats, going up the river.
There was judgment against the defendant, and he appealed.
The fact of the slave having been taken on board, on a trip to Kentucky, and of his leaving it there, is proven.— It is also shown, that the plaintiff, at times, hired his slave to masters of boats; and gave him, at other times, a written permission to look for employ that way — and we do not believe that the judge erred in concluding that these circumstances did not authorize the defendant to take the slave in his boat, unless an agreement was made with his owner, or a written permission had been produced. There was gross neglect on the part of the defendant; but the plaintiff’s conduct had, perhaps, some tendency in leading the defendant into the error he fell in; although the latter cannot be protected under the principles established in the case of Morgan’s syndics vs. Friveash. We believe the judge erred, in giving damages, besides the value of the slave. Neither was, in our opinion, that value to bo fixed in a case in which the plaintiff had acted with prudence. Eight hundred dollars was given for the value of the slave and damages. It is shewn he is *331addicted to running away,'and was so when the plaintiff bought him ; under these circumstances, we think his recovery ought not to exceed what he paid for the negro.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that the plaintiff recover from the defendant the sum of four hundred dollars, with costs, below, and that he pay costs in this court.